                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

FRANKENMUTH CREDIT UNION,
                                                            Case No: 18-12176
        Plaintiff,                                          Hon. Thomas L. Ludington
                                                            Magistrate Judge Patricia T. Morris

v.

CHARLES FITZERALD, et al,

      Defendants.
___________________________________/

                ORDER GRANTING MOTION FOR ENTRY OF DEFAULT
                   AS TO JONES PRE-OWNED AUTO SALES, LLC

        In June 2018, Plaintiff, Frankenmuth Credit Union, filed allegations of fraudulent

misrepresentation, innocent misrepresentation, breach of contract, silent fraud, civil conspiracy,

and RICO against Defendants, Randall Anderson, Rashaud Coleman, Mark Ingram, Charles

Fitzgerald, Nicholas Austin Walker, Laron Thornton, Jones Pre-Owned Auto Sales, LLC, Verndell

Phipps, Nicole Phipps, and Xclusive Auto Group, LLC. ECF No. 1-2 at PageID.7, 15-25; ECF No.

1-4 at PageID.31. The case was removed to Federal Court on July 12, 2018. ECF No. 1. Defendant

Jones Pre-Owned Auto Sales, LLC answered the complaint with a cross claim on July 19, 2018.

ECF No. 3. Counsel for Jones Pre-Owned Auto Sales, LLC was granted permission to withdraw

on June 26, 2018 and Defendant was given until July 26, 2018 to find new counsel. ECF No. 80.

Jones Pre-Owned Auto Sales, LLC was informed that if it did not secure new counsel, it would be

subject to default. Id.

        On October 28, 2019, Plaintiff filed a motion for entry of default against Defendant Jones

Pre-Owned Auto Sales, LLC. ECF No. 91. As of November 7, 2019, no attorney has filed an

appearance on behalf of Defendant, and Defendant is therefore subject to default under Federal
Rule of Civil Procedure 55(a). See Rowland v. California Men’s Colony, 506 U.S. 194, 202, (1993)

(noting that a corporate entity cannot appear in federal court without licensed counsel); Memon v.

Allied Domecq QSR, 385 F.3d 871, 873 (5th Cir. 2004) (noting that unrepresented corporate

entities are subject to default).

        Accordingly, it is ORDERED that the motion for default, ECF No. 91, is GRANTED and

default is entered against Defendant Jones Pre-Owned Auto Sales, LLC.



Dated: November 12, 2019                                                      s/Thomas L. Ludington
                                                                              THOMAS L. LUDINGTON
                                                                              United States District Judge




                                                  PROOF OF SERVICE

                          The undersigned certifies that a copy of the foregoing order was served
                          upon each attorney of record herein by electronic means and to Jones
                          Pre-Owned Auto Sales, LLC, 3623 Dixie Hwy, Saginaw, MI 48601 by
                          first class U.S. mail on November 12, 2019.

                                                          s/Kelly Winslow
                                                          KELLY WINSLOW, Case Manager




                                                            2
